[redactedexhibit101to1q20001.jpg]
Exhibit 10.1 PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS
PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE
MARKED WITH [*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT. LOAN
PARTICIPATION AGREEMENT This Loan Participation Agreement (the “Agreement”) is
made and entered into effective as of this 1st day of January, 2018, by and
between Union Bank and Trust Company, a Nebraska banking corporation, in its own
right (the “Lender”) and Union Bank and Trust Company, a Nebraska banking
corporation, in its capacity as trustee for National Education Loan Network,
Inc., a Nevada corporation, as beneficiary (the “Participant”). WHEREAS, Lender
is engaged in a program of acquiring unsecured consumer loans originated by
marketplace lenders (“Consumer Loans”) to borrowers for personal or household
purposes; WHEREAS, Lender has engaged or will engage a servicing agent, which
may be Nelnet Servicing, LLC, d/b/a/ FirstMark Services, [*****], [*****], or
any other servicing agent which may be approved by Participant from time to time
(the “Servicer”) to assist Lender in servicing the Consumer Loans; WHEREAS,
Participant, as trustee on behalf of the beneficial owner of the underlying
trust, wishes to purchase from Lender a participation interest in certain
Consumer Loans and Lender wishes to sell to Participant a participation interest
in Consumer Loans under the terms and conditions as set forth herein. NOW,
THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Participant and Lender do hereby agree as follows: 1. Sale of
Participation Interests in Consumer Loans. A. Participant shall purchase from
Lender and Lender shall sell, transfer and convey to Participant an undivided
100% participation interest in and to such Consumer Loans which are in
compliance with the representations and warranties given by Lender in this
Agreement, with an aggregate unpaid principal balance of up to an amount as may
be mutually agreed upon by the parties from time to time. Lender may hold such
Consumer Loans for periods of time prior to sale of participation interests
therein from time to time as the parties may mutually agree from time to time.
Lender shall make available to Participant information from time to time as
Participant may reasonably request in order to



--------------------------------------------------------------------------------



 
[redactedexhibit101to1q20002.jpg]
PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT. enable
Participant to make credit decisions with respect to Consumer Loans. Lender
shall make such transfer and shall keep its interest in the Consumer Loans free
and clear of all security interests, liens or encumbrances of any nature
whatsoever, provided, however, the Participant acknowledges that Lender holds
legal title to the underlying promissory note evidencing the Consumer Loan. The
purchase price for such participation interests shall be the amount equal to
[*****]% of outstanding principal balance plus [*****]% of accrued and unpaid
interest on the Consumer Loan being participated. The purchase price shall be
paid in immediately available funds. The commitment on the part of Participant
to purchase participation interests in Consumer Loans pursuant to this Agreement
up to the amount set forth above shall continue for a period of 360 days from
the date first set forth above, and shall renew for successive 360 day terms
thereafter unless either party gives written notice to the other of an intent to
not renew at least ninety (90) days prior to the end of the then current
commitment period. Upon termination of this Agreement, the Lender shall transfer
the Lender’s interest in the participation interests to the Participant or its
designee. B. The participation interest purchased hereunder is a participation
in the specific Consumer Loans identified in the Participation Certificate(s)
issued by Lender to Participant, and is not a participation interest in an
unidentifiable pool of loans. The sale and purchase of the loan participations
under this Agreement shall be without recourse of any nature whatsoever against
Lender. Lender and Participant acknowledge and agree that this Agreement results
in a pro rata sharing of credit risk proportionate to the respective interests
of Lender and Participant in the Consumer Loans, both before and after any
default with respect to the Consumer Loans. 2. Participation Certificates. The
Consumer Loans are evidenced by promissory notes. Lender makes no
representations or warranties with respect to the Consumer Loans or any
documentation evidencing such Consumer Loans except as expressly stated in
Section 5(a) hereof. Lender shall give written notice to Participant of any
modification in Lender’s standard Consumer Loan documentation, and Lender shall
not implement any such modification until thirty (30) days following such
notice. The originals of such promissory notes shall be kept in the physical
custody and possession of the Servicer for purposes of servicing. On the date of
the first sale of a participation interest with respect to a portfolio of
Consumer Loans, or thereafter as mutually agreed to by the parties, Lender shall
execute and deliver (or shall cause to be executed and delivered) to Participant
a master participation certificate substantially in the form marked as Exhibit
“A,” attached hereto and incorporated herein by this reference, evidencing a
participating equitable ownership interest in the Consumer Loans in that
particular portfolio. Lender shall attach or cause to be attached to the
executed original of Exhibit “A” a schedule of the Consumer Loans 2



--------------------------------------------------------------------------------



 
[redactedexhibit101to1q20003.jpg]
identifying such loans comprising the portfolio. 3. Decisions Concerning the
Consumer Loans. After purchase of the participation interest pursuant to this
Agreement, all actions and decisions concerning the Consumer Loans, including
without limitation the day-to-day administration and servicing of the Consumer
Loans, shall be made by Participant and Lender according to their respective
percentages of ownership of each Consumer Loan and such decisions shall be
binding on Lender and Participant. Servicing of the Consumer Loans shall be
performed by the Servicer on behalf of Lender and Participant, and Lender shall
pay to the Servicer all costs of servicing the Consumer Loans during the term of
this Agreement. All servicing reports generated by the Servicer with respect to
the Consumer Loans shall be available to Participant, and 100% of all payments
received by Lender or the Servicer with respect to the Consumer Loans shall be
forwarded promptly to Participant or its designee, less the servicing fee
payable to the Servicer as set forth in Section 4(a) hereof. Lender shall permit
reasonable access from time to time upon request of Participant, or any of the
beneficiaries of the trusts on behalf of which Participant acts, to access and
review information and loan files and appropriate credit and other information
to enable decisions on credit to be made. Participant acknowledges that it and
the beneficiaries on behalf of which it acts have made their own credit analysis
and do not rely on the Lender for any such credit analysis. 4. Payments and
Accounting to Participant; Records. (a) Lender, through the Servicer, shall
account and deliver promptly (approximately once every thirty days) to
Participant that portion of income from the Consumer Loans which is equal to
100% of the payments of interest and other income from the Consumer Loans and
principal payments, less the fees charged by the Servicer with respect to
servicing the Consumer Loans. Participant shall have a right to an accounting of
all funds received by Lender in connection with the Consumer Loans. (b) Lender,
through its agent, the Servicer, will maintain customary books and records
relating to the Consumer Loans, which shall be made available to Participant at
all reasonable times for the purpose of inspection, and copies of any of
Lender’s records relating to the Consumer Loans shall be furnished to
Participant at Participant’s request. (c) To the extent not already available to
Participant, Lender, through the Servicer, shall provide to Participant,
promptly after Lender receives or obtains any information in Lender’s possession
as to the accrual status of, and principal and interest payments with respect
to, the Consumer Loans, together with any information as to default of borrowers
on such Consumer Loans. 5. Representations and Warranties. (a) Lender makes no
representations or warranties, whether expressed or implied, to Participant, as
to the collectability of the Consumer Loans or the continued solvency of the
borrowers on Consumer Loans. Lender does represent and warrant to Participant as
follows: 3



--------------------------------------------------------------------------------



 
[redactedexhibit101to1q20004.jpg]
PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT. (1) This
Agreement has been duly authorized, executed and delivered by Lender and
constitutes a legal, valid and binding obligation. (2) The Agreement was made in
compliance with all applicable local, State and federal laws, rules and
regulations. (3) Lender has and its officers acting on its behalf have, full
legal authority to engage in the transactions contemplated by the Agreement, the
execution and delivery of the Agreement, the consummation of the transactions
herein contemplated and compliance with the terms, conditions and provisions of
the Agreement do not and will not conflict with or result in a breach of any of
the terms, conditions or provisions of the charter, articles or bylaws of Lender
or any agreement or instrument to which Lender is a party to or bound by any
agreement or instrument or a default thereunder. Lender is not a party to or
bound by any agreement or instrument or subject to any charter or other
corporation restriction or judgment, order, writ, injunction, decree, law, rule
or regulation which may materially and adversely affect the ability of Lender
enforceable against it in accordance with its terms, and no consent, approval or
authorization of any government or governmental body is required in connection
with the consummation of the transactions herein contemplated. (4) Lender is
duly organized, validly existing and in good standing under the laws of the
United States of America and has the power and authority to own its assets and
carry on its business as now being conducted. (5) At the time of origination,
each Consumer Loan was made by a financial institution as approved by
Participant from time to time, including but not limited to [*****]. (6) Each
Consumer Loan has been duly executed and delivered and constitutes the legal,
valid and binding obligations of the maker thereof, enforceable in accordance
with its terms. 4



--------------------------------------------------------------------------------



 
[redactedexhibit101to1q20005.jpg]
(7) No Consumer Loan participated hereunder is subject to any security interest,
lien or other encumbrance of any nature whatsoever. (b) Participant represents
and warrants to Lender as follows: (1) This Agreement has been duly authorized,
executed and delivered by Participant and constitutes a legal, valid and binding
obligation. (2) The Agreement was made in compliance with all applicable local,
State and federal laws, rules and regulations. (3) Participant has and its
officers acting on its behalf have, full legal authority to engage in the
transactions contemplated by the Agreement, the execution and delivery of the
Agreement, the consummation of the transactions herein contemplated and
compliance with the terms, conditions and provisions of the Agreement do not and
will not conflict with or result in a breach of any of the terms, conditions or
provisions of the charter, articles or bylaws of Participant or any agreement or
instrument to which Participant is a party to or bound by any agreement or
instrument or a default thereunder. Participation is not a party to or bound by
any agreement or instrument or subject to any charter or other corporation
restriction or judgment, order, writ, injunction, decree, law, rule or
regulation which may materially and adversely affect the ability of Participant
enforceable against it in accordance with its terms, and no consent, approval or
authorization of any government or governmental body is required in connection
with the consummation of the transactions herein contemplated. (4) Participant
is duly organized, validly existing and in good standing under the laws of the
State of Nebraska, and has the power and authority to own its assets and carry
on its business as now being conducted. (5) The authorized officer executing
this Agreement on behalf of Participant hereby certifies that Participant has
approved purchase of a 100% participation interest in the Consumer Loans as
identified in the participation certificate, and is relying upon the maker of
the respective Consumer Loans to repay the same. 6. Term. The term of this
Agreement shall continue until the Consumer Loans participated hereunder are
paid in full or as the parties may otherwise mutually agree. 7. Miscellaneous
Provisions. A. Neither this Agreement nor any term hereof may be changed,
waived, discharged, modified or terminated orally, unless by an instrument in
writing signed by 5



--------------------------------------------------------------------------------



 
[redactedexhibit101to1q20006.jpg]
both of the parties hereto. This Agreement may be terminated by either party
hereto upon thirty (30) days prior written notice sent to the other party. This
Agreement may be terminated by either party immediately upon such party’s
deeming that it is required to do so by any regulatory authority or applicable
law. B. The headings in this Agreement are for convenience of reference only and
shall not define or limit the provisions hereof. C. All of the terms, covenants
and conditions herein contained shall inure to the benefit of, and be binding
upon, the parties hereto and their respective successors and assigns. D. Notices
under this Agreement shall be in writing unless otherwise permitted hereby, and
if in writing, may be personally delivered or sent by United States mail,
sufficient postage prepaid, or by telecopy or facsimile, to the respective
parties at the following addresses: Participant: Union Bank and Trust Company,
as Trustee 6801 South 27th Street Lincoln, Nebraska 68512 Attention: Jon Gross
Telephone: 402/ 323-1184 Lender: Union Bank and Trust Company Attn: Brad Crain
4243 Pioneer Woods Dr. Lincoln, NE 68506 Telephone: 402/ 323-1783 E. This
Agreement shall not be construed to create a partnership or joint venture
between Lender and Participant. The transaction evidenced by this Agreement is a
loan participation transaction, and advances made by Participant to Lender from
time to time for Participant’s purchase of participation interests shall not
constitute loans to Lender. Participant’s interest in the Consumer Loans is an
ownership interest, not a security interest. F. If any one or more of the
covenants or agreements or portion thereof provided in this Agreement on the
part of Participant or Lender to be performed should be determined by a court of
competent jurisdiction to be contrary to law, then such covenant or covenants,
or such agreement or agreements, or such portions thereof, shall be deemed
severable from the remaining covenants and agreements provided in this Agreement
and the invalidity thereof shall in no way affect the validity of the other
provisions of this 6



--------------------------------------------------------------------------------



 
[redactedexhibit101to1q20007.jpg]
Agreement hereunder and under any applicable provisions of law. G. This
Agreement shall be construed and interpreted in accordance with the laws of the
State of Nebraska. Executed as of the day and year first above written. Union
Bank and Trust Company, as trustee Union Bank and Trust Company, as trustee, for
National Education Loan Network Inc., Lender as Beneficiary, Participant By: /s/
Jon Gross By: /s/ Brad R. Crain Title: SVP Title: SVP & CFO 7



--------------------------------------------------------------------------------



 
[redactedexhibit101to1q20008.jpg]
PARTICIPATION CERTIFICATE Pursuant to that certain Loan Participation Agreement
(the “Agreement”) dated as of January 1, 2018, by and between Union Bank and
Trust Company as trustee for National Education Loan Network, Inc.
(“Participant”) and Union Bank and Trust Company, as trustee (“Lender”), Lender
hereby issues and delivers this Participation Certificate to evidence
Participant’s participation interests in unsecured consumer loans which are
identified by the schedule marked as Exhibit “A,” attached hereto and
incorporated herein by this reference, which loans or participation interests
therein are owned by Lender and are serviced and designated a separate account,
in accordance with the Agreement. This Participation Certificate shall be
governed, in all respects, by the Agreement, the terms of which are incorporated
herein by this reference as if fully stated herein. Dated as of the 1st day of
January, 2018. Union Bank and Trust Company, as trustee (“Lender”) By: /s/ Brad
R. Crain Title: SVP & CFO Accepted as of the same date set forth above: Union
Bank and Trust Company, as trustee for National Education Loan Network, Inc.
(“Participant”) By: /s/ Jon Gross Title: SVP 8



--------------------------------------------------------------------------------



 